CREDIT SUISSE March 20, 2015 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Notice of Disclosure filed in Exchange Act Annual Report under Section 219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section 13(r) of the Exchange Act Ladies and Gentlemen: Pursuant to Section 219 of the Iran Threat Reduction and Syria Human Rights Act of 2012 and Section 13(r) of the Securities Exchange Act of 1934, as amended, notice is hereby provided that Credit Suisse Group AG and Credit Suisse AG have made disclosure pursuant to those provisions in their Annual Report on Form 20-F for the year ended December 31, 2014, which was filed with the U.S. Securities and Exchange Commission on March 20, 2015. Very truly yours, CREDIT SUISSE GROUP AG and CREDIT SUISSE AG By: /s/ Christian Schmid Christian Schmid Managing Director By: /s/ Zsolt Zsigray Zsolt Zsigray Vice President
